DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jongerious et al. (WO 2016/198321 A1) (hereinafter Jongerious) in view of Rusanov et al. (DE 102016221369 A1) (hereinafter Rusanov).
Regarding claim 1, Jongerious teaches an apparatus comprising: a channel for receiving gas [elongate channel along which the fluid flows], a thermophoretic unit configured to create a temperature gradient in the channel [heating plate 10 acting as a thermophoretic unit creating a gradient in temperature], and a particle detector configured to detect particles in the gas on the basis of particle landing positions in the channel [array of mass sensors 70 each covering a part of the surface of the channel] (Pg. 7, lines 6-21, Pg. 10, lines 10-16, see Figs. 1 and 7).
Jongerious fails to teach wherein the particle detector comprises a MEMS capacitor sensor and is configured to detect the landing positions of particles on the basis of capacitance change detected by the MEMS capacitor sensor. Rusanov teaches a particle detector configured to detect particles in a fluid medium, wherein the particle detector comprises a MEMS capacitor sensor configured to detect the landing positions of particles on the basis of capacitance change detected by the MEMS capacitor sensor [landing of particles on sensor surface leading to change in capacitance between measuring electrodes] (Para [0004, 0032]).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Jongerious with Rusanov such that the particle detector comprises a MEMS capacitor sensor and is configured to detect the landing positions of particles on the basis of capacitance change detected by the MEMS capacitor sensor, in order to provide a particle detector having reduced sensitivity drift over the service life of the sensor.
Regarding claim 2, Jongerious in view of Rusanov, as applied to claim 1 above teaches the claimed invention, in addition to wherein the thermophoretic unit comprises a microhotplate or an array of microhotplates [heating plate 10] (Jongerious Pg. 7, lines 6-21, see Figs. 1 and 7).
Regarding claim 3, Jongerious in view of Rusanov, as applied to claim 1 above teaches the claimed invention, in addition to wherein the particle detector comprises a sensor or a sensor array configured to detect particles on the basis of particle landing positions on the sensor or the sensor array [array 70 of mass sensors] (see Jongerious Fig. 7).
Regarding claim 4, Jongerious in view of Rusanov, as applied to claim 3 above teaches the claimed invention, in addition to wherein the particle detector comprises a sensor array configured such that the particle detection by a sensor in the sensory array is indicative of a predefined particle size [size distribution obtained by replacing single sensor 12 with an array 70 of mass sensors] (Jongerious Pg. 10, lines 10-16, see Fig. 7).
Regarding claim 5, Jongerious in view of Rusanov, as applied to claim 1 above teaches the claimed invention, in addition to wherein the particle detector comprises an output for providing a signal indicative of detected particle landing positions and amount of particles detected [independently sensing the collected particles at a plurality of positions along a length direction to determine a particle size distribution] (Jongerious Pg. 4, lines 10-16, Pg. 5, lines 19-21). 
Regarding claims 6, Jongerious in view of Rusanov, as applied to claim 1 above teaches the claimed invention, in addition to wherein the apparatus further comprises a mechanism to create a pressure difference over the channel [flow controller] (Jongerious Pg. 4, lines 24-27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861